Citation Nr: 1606749	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  10-48 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to June 13, 2012, for the grant of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1956 to April 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board previously remanded this issue in April 2014.

In the February 2013 rating decision the RO granted entitlement to TDIU as of June 13, 2012.  The Veteran filed a timely notice of disagreement with the effective date assigned.  Thereafter, the issue of the effective date for a TDIU was addressed in a Supplemental Statement of the Case.  Although the Veteran has not submitted a substantive appeal regarding the effective date of TDIU, as the issue of entitlement to a higher evaluation for posttraumatic stress disorder (PTSD) was on appeal since a December 2009 rating decision, the Board finds that the issue of effective date of TDIU is part and parcel with the evaluation of the Veteran's PTSD and was subject to a Board remand in April 2014; it is therefore properly before the Board.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  The issue of entitlement to an increased rating for PTSD was decided in an April 2014 Board decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an earlier effective date prior to September 25, 2008, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.






FINDINGS OF FACT

1.  The February 2013 rating decision granted entitlement to TDIU effective June 13, 2012.  

2.  The probative, competent evidence indicates that the Veteran's service-connected disabilities precluded him from securing and following a substantially gainful occupation beginning September 26, 2008.   


CONCLUSION OF LAW

The criteria for a TDIU have been met from September 26, 2008.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented, in part, at 38 C.F.R § 3.159 (2015), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The claim for an earlier effective date for a TDIU stems from a notice of disagreement with the award of the assignment of the effective date following the grant of service connection, and therefore further VCAA notice is not required.  38 C.F.R. 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA statutory duties under 38 U.S.C.A. § 5104 and § 7105.  Further, the October 2010 Statement of the Case set forth the criteria to be satisfied to warrant an earlier effective date for a TDIU.

The Veteran's service treatment records, VA medical treatment records, and lay evidence have been obtained and associated with the record.  38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in September 2008, November 2009, and June 2012, with an additional opinion provided in March 2015.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiners reviewed the service treatment records and lay statements and performed psychological examinations.  Further, the examination reports provide sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303.  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Board has thoroughly reviewed all of the evidence in the record.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discus, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b) (2015).  Factors such as employment history and educational and vocational attainments should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the veteran to prove that he is 100 percent unemployable.  Roberson, 251 F.3d at 1385.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341 (2015).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16(a).  The Veteran's combined schedular rating for his service-connected disabilities was 40 percent from May 3, 2005, to September 12, 2006; 50 percent from September 12, 2006, to October 15, 2006; 60 percent from October 16, 2006, to September 25, 2008; 80 percent from September 26, 2008, to January 7, 2009, and 90 percent thereafter.  

The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Board notes that the Veteran made a claim for a TDIU in June 2008, which was denied in October 2008.  However, the Veteran submitted new evidence in March 2009, including a report from his private physician stating that the Veteran's physical condition kept him from working after 2004.  This opinion constitutes new and material evidence which was submitted within the one year period following the October 2008 rating decision.  As such, the claim for entitlement to a TDIU is still on appeal before the Board.  See 38 C.F.R. §  3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice, 22 Vet. App. 447.  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

The Veteran's combined schedular rating for his service-connected disabilities was 40 percent from May 3, 2005, to September 11, 2006; 50 percent from September 12, 2006, to October 15, 2006; 60 percent from October 16, 2006, to September 25, 2008; 80 percent from September 26, 2008, to January 7, 2009; and 90 percent from January 8, 2009, with his service-connected posttraumatic stress disorder rated as 70 percent disabling beginning June 13, 2012.

As noted, the Veteran was in receipt of a TDIU from June 13, 2012.  The combination of the Veteran's service-connected disabilities was rated as single 60 percent disability from October 16, 2006, because the combination of the Veteran's coronary artery disease, left lower extremity neuropathy, right lower extremity neuropathy, transient ischemic attack, and sensory loss in the right upper extremity and left upper extremity all stem from the Veteran's diabetes mellitus.  Therefore they are considered disabilities of a common etiology and are considered the same disability.  As a result, the minimum schedular criteria for a TDIU were met as of October 16, 2006.  38 C.F.R. § 4.16(a).    The question remaining is whether the Veteran's service-connected disabilities alone were of sufficient severity to produce unemployability on and after that date.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Veteran asserts that he has been unable to work since June 2008 due to his service-connected disabilities.  He was most recently self-employed in the home improvement business managing daily operations and doing contracting work for approximately five years.  He previously asserted that he stopped working in February 2004 because the effects from his service-connected transient ischemic attack (TIA) caused him to be intolerant of heat and to lose balance.  He reported that he had heart surgery in February 2005 and this caused him to have shortness of breath, hearing and sight loss, and neuropathy in the extremities.  

Pursuant to the Board's April 2014 remand, VA examiners submitted opinions pertaining to the Veteran's employability.  In March 2015 a VA examiner reviewed the file and opined that she was unable to determine whether the Veteran was able to maintain employment.  However, she found that the Veteran had varying physical limitations in heavy, light, and sedentary exertional levels of work based on his service-connected disabilities including coronary artery disease, bilateral lower extremity neuropathy, diabetes mellitus, TIA, bilateral hearing loss, tinnitus, and bilateral upper extremity neuropathy.  

In March 2015 a VA audiologist also reviewed the file and opined that the Veteran's hearing loss and tinnitus would not prohibit him from securing and maintaining gainful employment.  In April 2015 a VA psychiatrist reviewed the file and opined that it was less likely than not that the Veteran's service-connected PTSD rendered him unable to secure or follow a substantial gainful occupation.  Nonetheless, the VA psychiatrist opined that the Veteran would have a moderate to severe impairment with his reliability and productivity and would require accommodations such as a low stress job with minimal interaction with others.  

The Board affords these VA opinions some limited probative weight as none of the examiners were able to render a definitive opinion on the Veteran's ability to work taking into account the sum of his service-connected physical and mental disabilities.  Conversely, the Board affords great probative weight to the Veteran's own statements describing the effects of his impairments on his ability to work.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Upon review, the Board finds that the evidence demonstrates that the Veteran's service connected disabilities prevented him from securing and following a substantial gainful occupation on and September 26, 2008.  In particular, the Board finds the June 2008 application for increased compensation based on unemployability establishes the last date on which the Veteran was employed was in 2004, and the evidence does not demonstrate the Veteran was able to obtain and maintain substantially gainful employment at any point after September 2008.  The VA examinations of record report that the Veteran was unemployed, and the Board finds credible the Veteran's reports of his inability to obtain and maintain employment as the result of his service-connected disabilities.  Furthermore, the Board finds it significant that the Veteran's combination of service-connected disabilities have been consistently rated as 60 percent disabling since October 2006, with no periods where the disabilities appeared to lessen or become better.  The Veteran was granted entitlement to a TDIU beginning in June 2012, and there has been no significant difference in his physical or mental condition between September 2008 and June 2012.  

Therefore, resolving the benefit of the doubt in the Veteran's favor, the Board finds the evidence demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation beginning September 26, 2008.  Accordingly, entitlement to a TDIU is warranted on and after September 26, 2008.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

Entitlement to an earlier effective date of September 26, 2008, for TDIU is granted.  


REMAND

The Veteran asserts that he has been unable to work as the result of his service-connected disabilities since February 2004.  As noted, the minimum schedular criteria were not met prior to September 26, 2008 because the Veteran had multiple service-connected disabilities that combined to only 60 percent.  The Veteran made a formal claim for TDIU on June 16, 2008, but he did not meet the schedular criteria for TDIU until September 26, 2008.  Nevertheless, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Based upon the evidence, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of entitlement to a TDIU prior to September 26, 2008, on an extraschedular basis.  Therefore, remand is warranted.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of whether entitlement to a TDIU on an extraschedular basis is warranted prior to September 26, 2008.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).

2. After completing this and any other development deemed necessary, re-adjudicate the issue of entitlement to an effective date earlier than September 26, 2008, for the award of entitlement to a TDIU.  If the benefit sought on appeal remains denied, issue the Veteran a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


